Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, present the question of the proper dutiable value of certain merchandise imported from England.
The parties hereto have stipulated and agreed that, at the time of exportation of the involved merchandise, there was no foreign, export, or United States value for such or similar merchandise; that cost of production is the proper basis of appraisement; and that said cost of production is as follows:
Item
Superb Electric Immersion Heaters_£0-4-3
Es-Es Electric Immersion Thermostat Major_£0-8-0
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the articles in issue and that said value is as follows:
Item
Superb Electric Immersion Heaters_£0-4-3
Es-Es Electric Immersion Thermostat Major_£0-8-0
Judgment will be entered accordingly.